Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/2/21 has been entered.
 
Status of Claims
Applicant’s response dated 11/2/21 has been entered. Claims 1, 12, 13, and 14 have been amended. Claims 16 and 17 have been newly added. This leaves claims 1-8, 10, 13, 14, 16 and 17 currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, the limitation has been brought into the independent claim 1 from which claim 2 depends, therefore claim 2 no longer further limits claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2015/126176 A1).
Regarding claims 1-5, 10, 16, and 17, Choi teaches an electronic device comprising an encapsulation film (Choi pp 1; fig 9, item 1) external to a glass substrate (Choi pp 11; fig 9, item 22), where the encapsulation film may be formed from one or more resins including: thermosets such as epoxies, isocyanates, or polyesters (Choi pp 4, 5); thermoplastics such as styrene resins, styrene block copolymers, olefins, olefin-based thermoplastic elastomers, ester-based thermoplastic elastomers, polyesters, etc. (Choi pp 4, 5); and further may include rubber materials, which may be considered toughening agents, such as polybutadiene and/or butadiene-acrylonitrile copolymers (Choi pp 5, 8). The encapsulation layer may be considered an “energy absorbing material” as claimed, as it comprises the claimed thermoplastic(s). Further, the glass substrate is “at least partially enclosed” by the “energy absorbing material” as the encapsulation Choi fig 9, items 1, 22). Finally, as the encapsulation layer may be considered “integrally attached” to the glass substrate as it is not intended to be removed, and may be cured into place (Choi pp 11).
It is noted that the claimed energy absorbing material being a barrier at a point of contact with the ground or a falling object is functional language. While a “functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004), the court noted that the claim term "operatively connected" is "a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components," that is, the term "means the claimed components must be connected in a way to perform a designated function." "In the absence of modifiers, general descriptive terms are typically construed as having their full meaning." Id. at 1118, 72 USPQ2d at 1006.” In the instant case, as the structure is the same as claimed, with the same materials as claimed, the encapsulation of Choi would be expected to behave in the same manner of protecting the substrate, being crushable, and/or returning to shape when subjected to a drop or impact. 

Claims 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Liu et al. (US 2002/0113333).
Regarding claims 6-8, 
Choi is silent with respect to the relative proportions of the thermoplastic and thermoset components. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Choi and Liu are related in the field of toughened thermoplastics for use with electronic components. Liu teaches a thermoplastic/recycled rubber blend where the thermoplastic component may be present in an amount of about 15-95 wt% (Liu para 33) and an additional rubber component may be present in an amount of about 5-85 wt% (Liu para 32) to provide the thermoplastic product with the benefits of using recycled rubber rather than allowing it to go to waste while forming the thermoplastic into either an impact-modified thermoplastic or a thermoplastic elastomer (Liu para 9, 30)
Finally, one of ordinary skill in the art would have considered the invention to have been obvious because the weight percent of the three components taught by Choi in view of Liu overlaps with the instantly claimed weight percents and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 13 and 14, Choi teaches an electronic device comprising an encapsulation film (Choi pp 1; fig 9, item 1) external to a glass substrate (Choi pp 11; fig 9, item 22), where the encapsulation film may be formed from one or more resins including: thermosets such as epoxies, isocyanates, or polyesters (Choi pp 4, 5); thermoplastics such as styrene resins, styrene block copolymers, olefins, olefin-based thermoplastic elastomers, ester-based thermoplastic elastomers, polyesters, etc. (Choi pp 4, 5); and further may include rubber materials, which may be considered toughening agents, such as polybutadiene and/or butadiene-acrylonitrile copolymers (Choi pp 5, 8). The encapsulation layer may be considered an “energy absorbing material” as claimed, as it comprises the claimed thermoplastic(s). Further, the glass substrate is “at least partially enclosed” by the “energy absorbing material” as the encapsulation layer is across a bottom surface of the glass substrate (Choi fig 9, items 1, 22). Finally, as the encapsulation layer may be considered “integrally attached” to the glass substrate as it is not intended to be removed, and may be cured into place (Choi pp 11).
Choi is silent with respect the relative proportions of thermoplastic and thermoset components.
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Choi and Liu are related in the field of toughened thermoplastics for use with electronic components. Liu teaches a thermoplastic/recycled rubber blend where the thermoplastic component may be present in an amount of about 15-95 wt% (Liu para 33) and an additional rubber component may be present in an amount of about 5-85 wt% (Liu para 32) to provide the thermoplastic product with the benefits of using recycled rubber rather than allowing it to go to waste while forming the thermoplastic into either an impact-modified thermoplastic or a thermoplastic elastomer (Liu para 9, 30). It would therefore be obvious to one of ordinary skill in the art to modify the thermoplastic containing element of the encapsulating composition of Choi to be a toughened thermoplastic to thermoplastic elastomer of Liu because this would provide the composition of Choi with impact modification and/or elastomeric behavior, while additionally allowing the use of recycled materials. Further, it would be obvious to one of ordinary skill in the art that 10-80 wt% rubber as taught by Liu in the 50 wt% thermoplastic composition as in Choi would give an effective range of the rubber component of about 5-40 wt% rubber (toughening component) in the final composition, 10-45 wt% thermoplastic component, and 50 wt% thermoset component.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the weight percent of the three components taught by Choi in view of Liu overlaps with the instantly claimed weight percents and therefore is considered to establish a 
It is noted that the claimed energy absorbing material being a barrier at a point of contact with the ground or a falling object is functional language. While a “functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004), the court noted that the claim term "operatively connected" is "a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components," that is, the term "means the claimed components must be connected in a way to perform a designated function." "In the absence of modifiers, general descriptive terms are typically construed as having their full meaning." Id. at 1118, 72 USPQ2d at 1006.” In the instant case, as the structure is the same as claimed, with the same materials as claimed, the encapsulation of Choi would be expected to behave in the same manner of protecting the substrate if subjected to a drop or impact. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/2/21, with respect to the 112(a) rejection of claims 1-8, 10, 13, and 14 have been fully considered and are persuasive.  The 112(a) rejection of claims 1-8, 10, 13, and 14 has been withdrawn. 
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9, and reiterates on pages 10-11, that while Choi teaches a thermoplastic encapsulation layer analogous to the claimed energy absorbing layer, Choi does not teach that the encapsulation layer is ‘positioned to be a barrier’ to ‘protect the electronic device’ from impact with the ground or another object.
The Examiner respectfully disagrees. As noted in the rejection above, the purpose of the claimed structure is functional language. As Choi meets the claimed structure, including relative positioning on the substrate and materials, it would be expected to react to an impact with either the ground or another object in the same way. As above, while a “functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004), the court noted that the claim term "operatively connected" is "a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components," that is, the term "means the claimed components must be connected in a way to perform a designated function." "In the absence of Id. at 1118, 72 USPQ2d at 1006.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.B.F/Examiner, Art Unit 1781                                                                                                3/24/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781